DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (6,939,751) in view of Daval et al. (2011/0140230) and Divakaruni et al. (2005/0167741) and supported by Panousis (4,835,585), Blalock (5,238,862) and Jin et al. (2006/0065893).
Regarding claim 1, Zhu et al. teach in figures 2A-2P and related text a method of forming a semiconductor structure comprising: 
forming a semiconductor-on-insulator (SOI) layer of an SOI substrate 12, 14; 
forming a doped extension layer 16 over the SOI substrate 12, 14;

forming raised source/drain regions 18 over portions of the doped extension layer 16 that are not cover by the sacrificial gate structure; 
forming an interlevel dielectric (ILD) layer 26 over the raised source/drain regions to laterally surround the sacrificial gate structure; 
removing the sacrificial gate stack (see figure 2H) to form a gate cavity 22L;
 removing portions of the doped extension layer 16, and the dopant diffusion barrier layer 16 to provide an opening underneath the gate cavity, wherein the opening extends through the doped extension layer and the dopant diffusion barrier layer to expose a recessed surface of the SOI layer at a bottom of the opening (inherently therein, see Blalock and Jin et al. below); and 
forming a functional gate stack 32 in the gate cavity and the opening.

Zhu et al. do not teach forming a dopant diffusion barrier layer 16 over a semiconductor-on-insulator (SOI) layer, and do not explicitly state removing portions of the SOI layer such that the opening extends partially into the SOI layer.
Blalock is cited as evidence that anisotropic dry etching results in a rough surface (see figure 15]). 
Jin et al. is cited as evidence that anisotropic dry etching conventionally results in a rough etch profile (see paragraph [0076]).


In the alternative, Divakaruni et al. teach in figure 10C and related text removing portions of the SOI layer.
Blalock, Jin et al., Daval et al., Divakaruni et al. and Zhu et al. are analogous art because they are directed to semiconductor devices comprising gates and anisotropic dry etching and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhu et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a dopant diffusion barrier layer over a semiconductor-on-insulator (SOI) layer, as taught by Daval et al., and to remove portions of the SOI layer such that the opening extends partially into the SOI layer, as taught by Divakaruni et al., in Zhu et al.’s device, in order to provide better protection to the device and in order to improve the device characteristics by, e.g. obtaining flat topography which results from burying the gate into the substrate.
The combination is motivated by the teaching of Panousis who points out the advantages of using a trenched gate.

Regarding claims 2-3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the dopant diffusion barrier layer comprises carbon doped silicon having a carbon concentration of from 0.1 
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  

Regarding claims 4-6, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to compose the doped extension layer of boron doped SiGe or phosphorus doped Si, and having a dopant concentration greater than 1x1020 atoms/cm3, in prior art’s device in order to improve the device characteristics and the etching stop capabilities of the device.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  

Regarding claims 7-8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the thinned portion of the SOI layer located beneath the opening to have a thickness ranging from 3 nm to 10 nm, and wherein the SOI layer has a thickness ranging from 8 nm to 20 nm, in prior art’s device in order to reduce the size of the device.



Regarding claim 11, Zhu et al. teach in figures 2A-2P and related text that the functional gate structure comprises: 
forming a gate dielectric layer 28B on a bottom surface and sidewalls of the opening, sidewalls of the gate cavity and a top surface of the ILD layer (see figure 2I); 
forming a gate electrode layer 32 to completely fill the gate cavity and opening (see figure 2L); and 
removing portions of the gate electrode layer and the gate dielectric layer from the top surface the ILD layer.

Regarding claim 12, in the combined device, remaining portions of each of the dopant diffusion barrier layer and the doped extension layer directly contact vertical portions of the U-shaped gate dielectric.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (6,939,751) in view of Daval et al. (2011/0140230), Divakaruni et al. (2005/0167741), Panousis (4,835,585), Blalock (5,238,862) and Jin et al. (2006/0065893), as applied to claim 1 above, and further in view of Ieong et al. (7,041,538).
Zhu et al., Daval et al., Divakaruni et al., Panousis and Jin et al. teach substantially the entire claimed structure as applied to claim 1, except recessing the portions of the 
Ieong et al. teach in figure 9 and related text recessing the portions of the doped extension layer 14 that are not covered by the sacrificial gate structure 30 prior to the forming the raised source/drain regions 32, wherein the raised source/drain regions 32 contact recessed surfaces of the doped extension layer 14.
Ieong et al., Blalock, Jin et al., Daval et al., Divakaruni et al. and Zhu et al. are analogous art because they are directed to semiconductor devices comprising gates and anisotropic dry etching and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhu et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to recessing the portions of the doped extension layer that are not covered by the sacrificial gate structure prior to the forming the raised source/drain regions, wherein the raised source/drain regions contact recessed surfaces of the doped extension layer, as taught by Ieong et al., in prior art’s device in order to reduce the size of the device by recessing portions of the doped extension layer.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
11/14/2020				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800